DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 11064302.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 11064302
Instant Application No. 17372756
1. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal; 
converting the monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals; 

providing the sound to the listener to be perceived as a binaural sound having an interaural difference, including: 

providing a first sound based on the first output signal to the first ear using a first speaker; and 

providing a second sound based on the second output signal to the second ear using a second speaker; 
receiving a control signal; and 
lateralizing the binaural sound to create a virtual object by adjusting the at least one of the phase difference or the level difference using the control signal.
2. 	The method of claim 1, wherein providing the sound comprises inserting audio information based on an event indicated by the control signal.
3. 	The method of claim 2, wherein receiving the control signal comprises receiving a signal indicating a telephone in proximity or ringing.
4. 	The method of claim 3, wherein lateralizing the binaural sound to create the virtual object comprises lateralizing the binaural sound to create a virtual handheld phone.
5. 	The method of claim 4, wherein providing the sound comprises playing a voice identifying a caller.
6. 	The method of claim 1, wherein receiving the monaural information signal comprises receiving the monaural information signal from a wireless device.
7. 	The method of claim 6, wherein converting the monaural information signal into the first and second output signals using the processor comprises converting the monaural information signal into the first and second output signals using the wireless device.
8. 	The method of claim 6, wherein providing the sound to the listener comprises providing the sound to the listener using a first audio device including the first speaker and a second audio device including the second speaker, and converting the monaural information signal into the first and second output signals comprises converting the monaural information signal into the first and second output signals using the first audio device.
9. 	The method of claim 1, wherein introducing the at least one of the phase difference or the level difference between the first and second output signals comprises introducing the phase difference between the first and second output signals.
10. 	The method of claim 1, wherein introducing the at least one of the phase difference or the level difference between the first and second output signals comprises introducing the level difference between the first and second output signals.
11. 	The method of claim 10, wherein introducing the at least one of the phase difference or the level difference between the first and second output signals comprises introducing the phase difference and the level difference between the first and second output signals.
12. 	A system for providing a sound to a listener having first and second ears, the system comprising: 

a pair of audio devices configured to provide the sound to the listener as a binaural sound having an interaural difference, the pair of audio devices including: 
a first speaker configured to provide a first sound to the first ear based on a first output signal; and 
a second speaker configured to provide a second sound to the second ear based on a second output signal; and 
one or more processors configured to receive a monaural information signal, to convert the monaural input signal into the first and second output signals by introducing at least one of a phase difference or a level difference between the first and second output signals, to receive a control signal, and to lateralize the binaural sound to create a virtual object by adjusting the at least one of the phase difference or the level difference using the control signal.
13. 	The system of claim 12, wherein the one or more processors are configured to receive a signal indicating a telephone in proximity or ringing and to lateralize the binaural sound to create a virtual handheld phone.
14. 	The system of claim 13, wherein the one or more processors are configured to insert audio information to the sound based on an event indicated by the control signal.
15. 	The system of claim 12, further comprising a wireless device configured to be communicatively coupled to each of the first and second audio devices and configured to convert the monaural information signal into the first and second output signals.
16. 	The system of claim 12, wherein the first audio device is configured to be communicatively coupled to the second audio device and configured to receive the monaural information signal and to convert the monaural information signal into the first and second output signals.
17. 	The system of claim 12, wherein the one or more processors comprise a processor configured to introduce the phase difference between the first and second output signals.
18. 	The system of claim 12, wherein the one or more processors comprise a processor configured to introduce the level difference between the first and second output signals.
19. 	The system of claim 12, wherein the one or more processors comprise a processor configured to introduce the phase difference and the level difference between the first and second output signals.
20. 	The system of claim 12, wherein the pair of audio devices comprises a pair of hearing aids.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal from a telephone; 
converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



13. 	The method of claim 12, wherein providing the sound further comprises inserting audio information.
14. 	The method of claim 13, wherein inserting audio information comprises inserting a caller identification.
15. 	The method of claim 12, further comprising: receiving a signal indicating that the telephone is in proximity or ringing; and introducing the at least one of the phase difference or the level difference between the first and second output signals to lateralize the binaural sound.
16. 	The method of claim 15, wherein receiving the monaural information signal from the telephone comprises receiving the monaural information signal wirelessly from a cellular phone.
17. 	The method of claim 16, wherein using the pair of first and second audio devices comprises using a pair of left and right hearing aids configured to be worn by the listener.
18. 	The method of claim 17, wherein converting the monaural information signal into the first and second output signals using one or more processors comprises converting the monaural information signal into the first and second output signals using a processor of the cellular phone.
19. 	The method of claim 17, wherein converting the monaural information signal into the first and second output signals using one or more processors comprises converting the monaural information signal into the first and second output signals using a processor of a hearing aid of the pair of left and right hearing aids.
20. 	The method of claim 12, further comprising using at least one of the first and second audio devices to receive voice of the listener and transmitting the voice of the listener to the telephone.
21. 	The method of claim 20, comprising: using each audio device of the first and second audio devices to receive the voice of the listener; and using the one or more processors to process the received voice of the listener to create a beamformed signal.






2. 	A system for providing an interface between a telephone and a listener having first and second ears, the system comprising: 
a pair of audio devices configured to provide a sound to the listener as a binaural sound having an interaural difference, the pair of audio devices including: 
a first speaker configured to provide a first sound to the first ear based on a first output signal; and 
a second speaker configured to provide a second sound to the second ear based on a second output signal; and 
one or more processors configured to receive a monaural information signal from the telephone and to convert the monaural information signal into the first and second output signals by introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone.
3. 	The system of claim 2, wherein the one or more processors are configured to receive a control signal and to insert audio information to the sound based on the control signal.
4. 	The system of claim 3, wherein the control signal is indicative of the telephone being ringing, and the audio information includes caller identification.
5. 	The system of claim 4, wherein the pair of audio devices comprises a pair of hearing aids.
6. 	The system of claim 2, wherein the one or more processors are configured to receive a control signal indicative of the telephone being in proximity and to lateralize the binaural sound by adjusting the at least one of the phase difference or the level difference using the control signal.
7. 	The system of claim 2, wherein the one or more processors are configured to receive a control signal indicative of the telephone being ringing and to lateralize the binaural sound by adjusting the at least one of the phase difference or the level difference using the control signal.
8. 	The system of claim 2, wherein the first audio device is configurated to be wirelessly coupled to the telephone and to receive the first output signal from the telephone, and the second audio device is configurated to be wirelessly coupled to the telephone and to receive the second output signal from the telephone.
9. 	The system of claim 2, wherein the first audio device is configured to be wirelessly coupled to the telephone, to be wirelessly coupled to the second audio device, to receive the monaural information signal from the telephone, to convert the monaural information signal into the first and second output signals, and to transmit the second output signal to the second audio device.
10. 	The system of claim 2, wherein the first audio device is configured to be wirelessly coupled to the telephone, to receive voice of the listener, and to transmit the voice of the listener to the telephone.
11. 	The system of claim 2, wherein the first and second audio devices are each configured to receive voice of the listener, and the one or more processors are configured to process the voice of the listener received by the first audio device and the voice of the listener received by the second audio device to create a beamformed signal.



4.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-45 of US Pat. 8208642.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 8208642
Instant Application No. 17372756
33. 	A method for providing sound to a first ear and a second ear of a wearer of first and second hearing assistance devices, comprising: 
receiving a monaural information signal from a radio transmitter external to the first hearing assistance device and the second hearing assistance device, the receiving using at least a first radio receiver of the first hearing assistance device; 
converting the monaural information signal into a first monaural signal and a second monaural signal, the first and second monaural signals differing in relative phase which is controllable; and 


providing a first sound based on the first monaural signal to the first ear of the wearer and a second sound based on the second monaural signal to the second ear of the wearer to provide binaural sound to the wearer.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal from a telephone; 





converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



5.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 9036823.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 9036823
Instant Application No. 17372756
1. 	A method for providing sound to first and second ears of a wearer of first and second hearing assistance devices, comprising: 
deriving a first sound and a second sound from a monaural information signal provided by a wireless device wirelessly coupled to the first and second hearing assistance devices using radio communication, the second sound having a controllable relative phase with respect to the first sound; 
receiving a control signal; controlling adjustment of the relative phase as a function of the control signal, including discontinuing the adjustment of the relative phase in response to the control signal indicating presence of a predetermined type sound or condition in proximity to the first and second hearing assistance devices; and 
presenting the first sound to the first ear using the first hearing assistance device and the second sound to the second ear using the second hearing assistance device to provide binaural sound to the wearer.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 

receiving a monaural information signal from a telephone; 
converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



6.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 9510111.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 9510111
Instant Application No. 17372756
13. 	A method for providing sound to first and second ears of a wearer of first and second hearing assistance devices, comprising: 
deriving a first sound and a second sound from a monaural information signal provided by a wireless device wirelessly coupled to the first and second hearing assistance devices using radio communication, including setting the second sound to a different level relative to the first sound; and 
presenting the first sound to the first ear using the first hearing assistance device and the second sound to the second ear using the second hearing assistance device to provide binaural sound to the wearer.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal from a telephone; 
converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



7.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10051385.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 10051385
Instant Application No. 17372756
1. 	A method for providing sound to a first ear and a second ear of a wearer of first and second hearing assistance devices, comprising: 
receiving a monaural information signal; 
generating an interaural delay using a processor based on a head-related transfer function; 
converting the monaural information signal into a first monaural signal and a second monaural signal with the interaural delay between the first and second monaural signals; and 
providing a first sound based on the first monaural signal to the first ear using the first hearing assistance device and a second sound based on the second monaural signal to the second ear using the second hearing assistance device to provide binaural sound to the wearer.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 

receiving a monaural information signal from a telephone; 





converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



8.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10469960.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 10469960
Instant Application No. 17372756
1. 	A method for providing a sound to a listener having first and second ears, comprising: 
receiving a monaural input signal from a wireless device; 
converting the monaural input signal into first and second output signals using a processor, the conversion including introducing one or more of an interaural phase difference or an interaural level difference between the first and second output signals; and 


providing the sound to the listener to be perceived by the listener as a binaural sound having an interaural difference, including: 
providing a first sound based on the first output signal to the first ear using a first speaker; and providing a second sound based on the second output signal to the second ear using a second speaker.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal from a telephone; 
converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



9.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10728678.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other with wording variations which are similar in scope.

US Pat. 10728678
Instant Application No. 17372756
1. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal; 
converting the monaural information signal into first and second output signals using a processor, including introducing a phase difference between the first and second output signals; 
receiving a control signal; 
adjusting the phase difference using the control signal; and 
providing the sound to the listener to be perceived by the listener as a binaural sound having an interaural difference, including: 
providing a first sound based on the first output signal to the first ear using a first speaker; and
providing a second sound based on the second output signal to the second ear using a second speaker.
12. 	A method for providing a sound to a listener having first and second ears, the method comprising: 
receiving a monaural information signal from a telephone; 
converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and 
providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including: 
providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and 
providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.



Allowable Subject Matter
	Claims 2-21 would be allowable once Double Patenting rejections have been overcome and the following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, the prior art of record, Jampolsky (US Pat. 5434924) discloses a system for providing a sound to a listener having first and second ears, the system comprising:  a pair of audio devices configured to provide the sound to the listener as a binaural sound having an interaural difference; and introducing at least one of a phase difference or a level difference between the first and second output signals.
However, Jampolsky fails to teach the combination of a system for providing an interface between a telephone and a listener having first and second ears, the system comprising:  a pair of audio devices configured to provide a sound to the listener as a binaural sound having an interaural difference, the pair of audio devices including:  a first speaker configured to provide a first sound to the first ear based on a first output signal; and a second speaker configured to provide a second sound to the second ear based on a second output signal; and one or more processors configured to receive a monaural information signal from the telephone and to convert the monaural information signal into the first and second output signals by introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone.
Regarding independent claim 12, the prior art of record, Jampolsky discloses a method for providing a sound to a listener having first and second ears, the method comprising:  receiving a monaural information signal; and introducing at least one of a phase difference or a level difference between the first and second output signals.
However, Jampolsky fails to teach the combination of a method for providing a sound to a listener having first and second ears, the method comprising:  receiving a monaural information signal from a telephone; converting the received monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals to create a virtual telephone; and providing the sound to the listener as a binaural sound having an interaural difference using a pair of first and second audio devices, including:  providing a first sound based on the first output signal to the first ear using a first speaker of the first audio device; and providing a second sound based on the second output signal to the second ear using a second speaker of the second audio device.  The distinct features, as disclosed in independent claims 2 and 12 render the claims allowable.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL KIM/Primary Examiner, Art Unit 2654